Citation Nr: 1021479	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-10 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a chronic eye 
disorder including bilateral pterygium with burning and 
itching of the eyes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and MM



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from May 2000 to June 17, 
2005, during which time her DD Form 214 reflects that she 
served in a transportation officer capacity in Iraq from 
April 1, 2003, to August 14, 2003, information which she 
confirmed at the hearing.  She was born in 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran and MM provided testimony before the undersigned 
Veterans Law Judge on Travel Board at the RO in January 2010; 
a transcript (Tr.) is of record. 



FINDINGS OF FACT

1.  With resolution of reasonable doubt, the aggregate 
evidence supports that the Veteran developed a chronic left 
shoulder disability with a demonstrable lesion (probably an 
enostosis) on the acromion with capsulitis or bursitis with 
limitations of motion, muscle spasms, stiffness, crepitus, 
and pain in and as a result of service.

2.  With resolution of reasonable doubt, the aggregate 
evidence supports that the Veteran developed a chronic left 
hip disability to include calcification over the lateral 
aspect of the labrum, and limitation of motion with pain in 
and as a result of service.

3.  With resolution of reasonable doubt, the aggregate 
evidence supports that the Veteran developed a chronic eye 
disability to include bilateral pterygium and symptoms of 
blurring and itching as a result of service.   


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, a chronic 
left hip disability was incurred in service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  Giving the benefit of the doubt to the Veteran, a chronic 
left shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  Giving the benefit of the doubt to the Veteran, a chronic 
eye disorder including bilateral pterygium with burning and 
itching of the eyes was incurred in service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the disposition 
herein, there is no need for further discussion of notice or 
development.




II.  Applicable Legal Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for arthritis or comparable changes may 
also be established based upon a legal presumption by showing 
that the disability was manifested to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim 



for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. § 
3.303(a); Jandreau v. Nicholson 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

From the outset the Board is mindful that, in a case such as 
this, where service treatment records (STRs) or other records 
may no longer be available, there is no lowering of the legal 
standard for proving a claim for service connection, but 
there is a heightened duty to develop the claim, to discuss 
the reasons and bases for our decision, and to carefully 
consider the reasonable doubt doctrine.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

For injuries alleged to have been incurred during 
participation in combat, the law provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
When an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat Veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Such credible, consistent 
evidence 


may be rebutted only by clear and convincing evidence to the 
contrary.   "Satisfactory evidence" is credible evidence.  
Collette, supra, at 392.  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

III.  Pertinent Factual Background and Analysis

The Veteran's service medical records are very limited and do 
not include any from Iraq or thereafter.  However, there is 
no indication that further records are going to be available.

The Veteran has indicated that she entered the U.S. Military 
Academy at West Point on July 1, 1996.  While she was still a 
cadet at West Point, on an overall assessment form from 
December 1999, her physical examination showed no complaints 
of left shoulder or hip problems, or any eye problems 
including pterygia.  There is no further entrance examination 
of record from the time when she entered active duty.  During 
service, she had some profile limitations due to a pregnancy, 
and her son was born in October 2004.  On one occasion she 
complained of left-side pain in the ribs after snowboarding.


On a medical assessment report in service in March 2005, she 
said she had a history of a shoulder injury in service, for 
which she had not sought care.  She clarified that the left 
shoulder problems had started in Iraq in April 2003 when 
carrying heavy rucksacks.  Since then she had had occasional 
pain with sports and when sleeping on it a long time.

The Veteran filed her application for VA benefits in May 
2005, prior to separation from service.  At that time, she 
dated the onset of her shoulder, hip, and eye problems to her 
2003 service in Iraq.

A VA clinical record from July 2005 reflects that she had 
bothersome bilateral pterygium(s) which had developed in 
Iraq.  She said this was quite irritating, and felt like a 
constant foreign-body.  On examination, it was noted that she 
had small bilateral pterygia not extending into the iris 
area.  Ophthon was prescribed for the eye complaints.

She also reported that she had started to have a dull aching 
in her left hip in August 2003, and that this still 
persisted, was worse with activity, and did not permit her to 
sleep on her left side.  She had been treated with Ibuprofen 
sporadically.  The examiner noted arthralgia in the left hip, 
and particular pain on rotation.   She also complained of 
shoulder problems.  On examination, the left shoulder showed 
abduction of less than 90 degrees and significant spasm in 
the left suprascapular trapezius muscle.  On examination, the 
left hip was tender over the greater trochanteric bursa and 
with percussion over the ASIS.  Range of motion was within 
normal limits.  The examiner felt that her left hip problem 
was probably a mixture of bursitis and probable psoas motor 
muscle spasm, for which stretching was recommended, four 
times a day, and the taking of Diclofenac on a faithful 
basis.  The physician suggested that she have the bursa 
injected, but she declined. 

When seen by VA in December 2005, she reported that the left 
shoulder problem had worsened since her last visit, with 
increased pain and stiffness and a predictable popping when 
pressure was brought to bear on it such as by leaning on her 
elbow.  She said the Diclofenac had been initially helpful 
but she stopped it when she started feeling better.  She said 
that the Ophthon had been helpful for her eyes.

On examination, the left shoulder was as crepitant as before, 
with tenderness over the joint and posterior aspect of the 
joint, mildly so at the supraspinatus and bicipital tendon, 
but mainly at the acromioclavicular joint.   She demonstrated 
modest spasm at the trapezius, and abduction was decreased to 
about 70 degrees.  The physician recommended that she re-
start the Diclofenac plus glucosamine/chondroitin; she 
deferred a steroid injection until she could try medications 
again. She was to be scheduled for an orthopedic assessment.

In January 2006, left shoulder X-rays were negative.  
However, a MRI showed a focal low signal within the acromion 
process.  It was felt that this was focal sclerosis within 
the posterior acromion of indeterminable significance.

When the Veteran was seen in the VA clinic in February 2006, 
it was noted that her left shoulder pain had been present 
since 2003 when she had been in Iraq; the pain and limitation 
of motion had increased.  Medications had helped.  
Examination showed pain at the extremes of motion.  A MRI 
showed a suspicious area on the post acromion.  Diagnosis was 
possible adhesive capsulitis and rule out lesion of left 
acromion.  A CAT scan was undertaken which confirmed the 1 
cm. area of sclerosis involving the acromion process.  It was 
felt that this probably was an enostosis rather than an 
osteoid osteoma, but an isotope bone scan would be more 
informative.

On VA examination in February 2006, she described her left 
shoulder pain as being constant, 4/10, and said it would 
flare-up 3 times a month and was aggravated by sleeping on 
her left shoulder.  In service, she noted that she had 
carried heavy back packs and done heavy lifting.  She had 
experienced daily pain since service.  There was some 
numbness and tingling when driving or sitting still in one 
position.




On examination at that time, she had left shoulder range of 
motion of 0-115 degrees forward flexion, with an additional 
forward flexion of 180 degrees with pain.  She had abduction 
of 0-115 degrees with an additional 180 degrees of abduction 
with pain.  She had external rotation of 0-80 degrees with 
painful external rotation to 90 degrees.  She had internal 
rotation of 0-90 degrees without pain.

The left hip pain was of 2/10 in intensity, intermittent, 
could be aggravated by walking down hills.  She said it would 
flare-up 1-2 times a month.  She said the pain had started 
when she was in Iraq, after sleeping on her left side on 
concrete and plywood instead of a bed.

Examination of the left hip showed flexion of 0-25 degrees, 
extension of 0-30 degrees, adduction of 0-125 degrees, and 
abduction of 0-45 degrees.  She had internal rotation of 0-40 
degrees and external rotation of 0-60 degrees.  Motor testing 
was normal.  She exhibited mild tenderness to palpation over 
the greater trochanter but no severe pain.  X-rays showed a 
very small calcification over the lateral aspect of the 
labrum of the left hip.  

She also reported that she had had irritation of her eyes 
since deployment to Iraq even though she used sunglasses 
which still allowed excessive glare.  She used eye drops to 
help the discomfort.

The Veteran and MM testified at length at the hearing as to 
her symptoms.  She said that she would be amenable to 
additional examinations for further diagnostic assessments if 
required.  She denied having had left hip, left shoulder, or 
eye problems (including burning or bilateral pterygia) before 
service.  She indicated that she had slept absent a bed on 
plywood for the first month or so, and later slept in a 
HUMVEE while in Iraq.  Tr. at 4-5.  She explained that her 
left arm is her minor extremity and, with the heavy packs and 
other equipment, that may have put extra burden on that side, 
particularly with the cramped situation sleeping.  Tr. at 6.  
She testified that she had left shoulder problems while still 
in service, and that sclerosis 

was identified as soon as she could be examined thereafter.  
Tr. at 7-8.  She noted that some of the tests that might have 
been done before discharge were not done due to her pregnancy 
at that time.  Tr. at 9.  She clarified that she had not had 
pterygium in either eye before Iraq, and that she developed 
the burning and itching sensation at that time as well.  Tr. 
at 11.

In reviewing the evidence of record in this case, the Board 
finds that the Veteran is competent to make observations, and 
her recitations in that regard are entirely credible.  Her 
history is fully consistent with the data otherwise of 
record.  She had no sign of left shoulder, left hip, or eye 
problems prior to or at the time of entrance into service.  
However, in service, and on both VA special examinations and 
on repeated clinic visits since immediately after separation 
from service, she has demonstrated disability in the left 
shoulder, left hip, and eyes.  

A review of the aggregate clinical findings since service 
reveals some equivocation as to what may be the ultimate 
diagnosis in both the case of left shoulder and left hip 
disabilities.  Nonetheless, there are some preliminary 
findings on MRI and CT scans which show anomalies not present 
prior to service, which therefore must be attributed thereto.  
In any event, whatever the ultimate diagnosis, the evidence 
raises a reasonable doubt which must be resolved in her 
favor, leading to the conclusion that that the Veteran's 
disabilities, as manifested in limitation of motion, pain and 
associated symptoms involving her left shoulder and left hip 
are attributable to service.  As for her eye complaints, the 
burning and itching started in service; she had no evidence 
of pterygium prior to service, and her symptoms are all 
reasonably attributable to service. 

Accordingly, without finding error in the previous action 
taken by the RO, and with resolution of doubt in her favor, 
the Board will exercise its discretion to find that service 
connection for left shoulder, left hip, and eye disorders is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for a left hip disability is granted.

Service connection for a left shoulder disability is granted. 

Service connection for a chronic eye disorder, including 
bilateral pterygium with burning, and itching of the eyes is 
granted.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


